Given, J.
No question is made but that at the time of the election, March 12, 1888, the population of this district was less than five hundred. ' In section 1802, Code, authorizing the organization of independent districts, it is provided ‘ ‘ that, in all independent districts having a population of less than five hundred, there shall be three directors elected, who shall organize by electing a president,” etc. Appellants’ contention is that this district having had the requisite population at its organization to entitle it to six directors, and there being no provision for ascertaining the population thereafter, nor for reducing the number of directors in case the population diminishes, the district will always be entitled to six directors. This position is fully answered in State v. Simians, 77 Iowa, 676. The court says: “When the population of the district falls below five hundred, should the number of the directors be diminished accordingly? We think that, under section 1808 of the Code, if the population be less than five hundred at the time of the election, two members should not be elected.” We see no reason for changing this view of the law. It follows that the judgment of the district court must be Amtbmjed.